Oo oo NY DW A BP WH NF

br oN BR BRD BRB OD ORD Ss se
BNP RRP BSBESBPaARAREonAS

 

 

Case 2:19-cv-00463-JLR Document 25 Filed 02/06/20 Page 1 of 4

 

 

District Judge James L. Robart
UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE ©
SEA SHEPHERD LEGAL, — Case No, C19-463 JLR
Plaintiff, JOINT STATUS REPORT AND
PROPOSED] ORDER
Vv.
Noted for Consideration:
NATIONAL OCEANIC AND February 6, 2020
ATMOSPHERIC ADMINISTRATION, et
al,
Defendants.
Plaintiff SEA SHEPHERD LEGAL (“SSL”) filed the above-captioned lawsuit
under the Freedom of Information Act (“FOIA”) against Defendants NATIONAL

OCEANIC AND ATMOSPHERIC ADMINISTRATION (“NOAA”) and NATIONAL
MARINE FISHERIES SERVICES (“NMFS”), seeking disclosure of certain documents.
On October 11, 2019, the Court granted the parties’ stipulated motion to stay the
dispositive briefing schedule. Dkt. No. 19. Defendants began processing additional

documents in response to Plaintiff’s FOIA requests at issue in this case, as well as

JOINT STATUS REPORT AND [PROPOSED] GRDER UNITED STATES ATTORNEY
C19-463 JLR - I 700 STEWART STREKT, SUITE 5220
: SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo oo sn DH Ww SP WH NH

mooN Dm MN ON De ee ee eee ee
MPNRRRE BRE SF Caoriaakt uns

 

 

Case 2:19-cv-00463-JLR Document 25 Filed 02/06/20 Page 2 of 4

Plaintiff's supplemental FOIA request in a related case pending before the Court. Sea
Shepherd Legal v. NOAA, et al, 19-cv-1485-JLR.

Since the Court granted the parties’ stipulated motion, Defendants have produced
all non-exempt responsive records between December 21, 2018 and March 18, 2019
(“Gap Documents”). Defendants are currently processing potentially responsive records
to SSL’s FOIA request at issue in this case and the FOIA request at issue in Sea Shepherd
Legal v. National Oceanic and Aimospheric Administration, 19-cv-1485-JLR, for the
remaining period prior to October 9, 2019. Defendants intend to provide SSL with |
another records release by the end of March 2020, and to continue with releases on a
rolling basis until complete. Defendants anticipate that all non-exempt responsive
records will be produced by the end of May 2020,

SSL has recently brought to Defendants’ attention concerns about FOIA
exemptions applied to redactions. for a portion of the Gap documents. The parties are
currently working together to attempt to resolve these concerns without the need for
motion practice. The parties believe that this cooperation will, at least, narrow the issues .
if any need to be presented to the Court. If resolved, the parties believe that responding
to the supplemental FOTA request, with the inclusion of the gap documents, may lead to
the resolution of both this case and the related case without the need for additional
judicial intervention.

Accordingly, for good cause as described above, the parties respectfully request

that the Court allow them to file a status report on or before April 3, 2020. Ifthe FOIA

JOINT STATUS REPORT AND [PROPOSED] ORDER UNITED STATES ATTORNEY
C19-463 ILR - 2 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo co DW DR wm FB W NY Fr

mN NY NY NN NY NY SP EF EY SF Se PS Se Pe hh
Mm wa oO om B&B WwW Se SB OG oO wm DO rH BR OH YE

 

Case 2:19-cv-00463-JLR Document 25 Filed 02/06/20 Page 3 of 4

exemption issues are not resolved, the parties will submit a briefing schedule to the Court
at that time.
Dated this 6th day of February, 2020.

Respectfully submitted,

sf Brett W. Sommermeyer
BRETT W. SOMMERMEYER, WSBA # 30003

s/ Catherine E. Pruett
CATHERINE E, PRUETT, WSBA # 35140

sf Darius G. Fullmer
DARIUS G. FULLMER, WSBA # 55491

SEA SHEPHERD LEGAL

2226 Eastlake Avenue East, No. 108
Seattle, WA 98102

Phone: (206) 504-1600

Email: brett@seashepherdlegal.org

Email: catherine@scashepherdlegal.org
Email: darius@seashepherdlegal.org

Attorneys for Plaintiff

BRIAN T. MORAN
United States Attorney

s/___ Michelle R. Lambert

MICHELLE R. LAMBERT, NY # 4666657
Assistant United States Attorney

United States Attorney’s Office

1201 Pacific Avenue, Suite 700

Tacoma, Washington 98402

Phone: 253-428-3824

Email: michelle lambert@usdoj.gov

 

Attorneys for Defendants

JOINT STATUS REPORT AND [PROPOSED] ORDER UNITED STATES ATTORNEY
C19-463 JLR - 3 700 STEWART STREET, SUITE 5220
SEATILE, WASHINGTON 98101
(206) 553-7970

 
 

i ee ee NN WH HN Re ee Be SO SS ie SE
PSReRRRE BF SF GEeri_aanstuounes

Oo co ~s BAN A BR WH YF

 

 

Case 2:19-cv-00463-JLR Document 25 Filed 02/06/20 Page 4 of 4

{PROPOCED] ORDER

Having reviewed the parties’ stipulated motion, the Court finds good cause shown
for the parties to continue working towards a resolution of this matter. The parties shall

submit a joint status report to the Court on or before April 3, 2020.

ds
Dated this @ day of February, 2020.

  

United Sthtes District Judge

JOINT STATUS REPORT AND [PROPOSED] ORDER UNITED STATES ATTORNEY
C19-463 JLR - 4 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
